800 So. 2d 697 (2001)
Gregory K. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2125.
District Court of Appeal of Florida, First District.
November 30, 2001.
Reese Marshall and Charlie L. Adams, Jacksonville, for Appellant.
*698 Robert A. Butterworth, Attorney General, and Robert R. Wheeler, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, the appellant presents various challenges to his convictions for armed robbery and conspiracy to commit armed robbery. We reject the appellant's challenges to his conviction for armed robbery, but we conclude that one of his arguments merits reversal of his conviction for conspiracy to commit armed robbery. The trial court should have granted the appellant's motion for judgment of acquittal as to the conspiracy charge because the prosecutor failed to present sufficient evidence, independent of the appellant's self-incriminating statements, establishing the corpus delicti of the crime. See, e.g., Baxter v. State, 586 So. 2d 1196 (Fla. 2d DCA 1991). Accordingly, the appellant's conviction of armed robbery is affirmed, but his conviction of conspiracy to commit armed robbery is reversed.
ALLEN, C.J., BOOTH and BENTON, JJ., concur.